169 S.W.3d 549 (2005)
STATE of Missouri, Respondent,
v.
David Lee RAYFORD, Defendant/Appellant.
No. ED 85167.
Missouri Court of Appeals, Eastern District, Division Three.
August 16, 2005.
Lisa M. Stroup, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lacey R. Searfoss, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, C.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.

ORDER
PER CURIAM.
The defendant, David L. Rayford, appeals the judgment entered upon his conviction for stealing third offense, Section 570.040.1 RSMo.2000. The defendant alleges the trial court plainly erred in allowing the prosecutor to ask certain questions during voir dire. The defendant's claim does not facially establish substantial grounds for believing that manifest injustice or a miscarriage of justice has resulted and, therefore, we decline to exercise our discretion to review the defendant's unpreserved claim for plain error. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).